DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14-18, claim 14 refers to a first and second base station communicating with a radio network controller in parallel.  Claim 15 states the radio network controller includes a mobility management device and a gateway station.  See other prior art US 2012/0195255: E-UTRAN is a variant of 3GPP radio access technology where the base stations are directly connected to the EPC core network rather than a radio network controller, where the functions of the RNC are distributed between the BS and core network.  RNC is a known term of the art and it is confusing when Applicant states the RNC (3G architecture) comprises the MME and SGW (4G architecture).  The specification mentions RNC once and the drawings do not show an RNC.  The Applicant could use the term evolved packet core (EPC) instead of RNC, meaning first and second BS communicate with evolved packet core, where the EPC includes the MME and SGW.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 13, 14 and 19-21 are rejected under 35 U.S.C. 102 as being anticipated by Liao et al (US 2013/0250881, hereinafter Liao, claiming priority date of provisional application 61/615,062).

Regarding claim 13, Liao discloses a mobile communication system (Fig. 10a/b), comprising: a first base station and a second base station that communicate with a user equipment in parallel (UE connected to two eNBs at the same time, example Fig. 10a/b), wherein the first base station transmits, to the second base station, a notification regarding communication by the first base station and the second base station with the user equipment in parallel, the second base station transmits, to the first base station, a notification regarding communication by the first base station and the second base station with the user equipment in parallel (PeNB and SeNB connected via X2 interface and X2 exchanges are needed for configuration, Para [0064], performing inter-eNB configuration which is a negotiation process between both eNBs, other negotiation and coordination can be done as well between eNBs, Para [0066], also see pages 20, 23, 28 from provisional 61/615,062),											the first base station transmits, to the user equipment, a notification regarding communication by the first base station and the second base station with the user equipment in parallel, and the user equipment transmits, to the first base station, a notification regarding communication by the first base station and the second base station with the user equipment in parallel (in one case, PeNB has the only RRC connection to the UE, Para [0064], UE configured for inter-eNB carrier aggregation, Para [0066] and RRC exchange between PeNB and UE, Fig. 7, RRC RE-Config message between PeNB and UE for inter-eNB CA configuration, step 717, also see page 28 from provisional 61/615,062
Regarding claim 14, Liao discloses a mobile communication system, comprising: a first base station and a second base station that communicate with a radio network controller in parallel, wherein the first base station transmits, to the radio network controller, a notification regarding communication by the first base station and the second base station with the radio network controller in parallel, and the radio network controller transmits, to the first base station, a notification regarding communication by the first base station and the second base station with the radio network controller in parallel (mobility management function performed only at PeNB and PeNB handles the related messages, Para [0063], also message exchange 714/715, Fig. 7 and in one case the MME has a connection to both eNBs, Fig. 10a).
Regarding claim 19, Liao discloses a base station (eNB, Fig. 10a/b) that communicates with a user equipment in parallel with another base station, wherein the base station transmits, to the other base station, a notification regarding communication by the base station with the user equipment in parallel with the other base station, the base station receives, from the other base station, a notification regarding communication by the base station with the user equipment in parallel with the other base station (PeNB and SeNB connected via X2 interface and X2 exchanges are needed for configuration, Para [0064], performing inter-eNB configuration which is a negotiation process between both eNBs, other negotiation and coordination can be done as well between eNBs, Para [0066], also see pages 20, 23, 28 from provisional 61/615,062), the base station transmits, to the user equipment, a notification regarding communication by the base station with the user equipment in parallel with the other base station, and the base station receives, from the user equipment, a notification regarding communication by the base station with the user equipment in parallel with the other base station (in one case, PeNB has the only RRC connection to the UE, Para [0064], UE configured for inter-eNB carrier aggregation, Para [0066] and RRC exchange between PeNB and UE, Fig. 7, RRC RE-Config message between PeNB and UE for inter-eNB CA configuration, step 717, also see page 28 from provisional 61/615,062).
Regarding claim 20, Liao discloses a base station (eNB, Fig. 10a/b) that communicates with a user equipment in parallel with another base station, wherein the base station receives, from the other base station, a notification regarding communication by the base station with the user equipment in PeNB and SeNB connected via X2 interface and X2 exchanges are needed for configuration, Para [0064], performing inter-eNB configuration which is a negotiation process between both eNBs, other negotiation and coordination can be done as well between eNBs, Para [0066], also see pages 20, 23, 28 from provisional 61/615,062).
Regarding claim 21, Liao discloses a user equipment (UE, Fig. 10a/b) that communicates with a first base station and a second base station in parallel, wherein the user equipment receives, from the first base station, a notification regarding communication by the user equipment with the first base station and the second base station in parallel, and the user equipment transmits, to the first base station, a notification regarding communication by the user equipment with the first base station and the second base station in parallel (in one case, PeNB has the only RRC connection to the UE, Para [0064], UE configured for inter-eNB carrier aggregation, Para [0066] and RRC exchange between PeNB and UE, Fig. 7, RRC RE-Config message between PeNB and UE for inter-eNB CA configuration, step 717, also see page 28 from provisional 61/615,062).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liao and in view of Aminaka (US 2013/0010702, hereinafter Aminaka).

Regarding claim 16, Liao discloses the mobile communication system as claimed in claim 14, but not wherein in a control plane, the first base station communicates with the user equipment and the first eNB communicate control signals (dash line) to UE and the MME, Fig. 2a and second eNB communicates data (solid line) to UE and SGW, Fig. 2a.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Aminaka in order to improve downlink throughput and handle delay difference between data reaching the serving eNB and the Comp eNB.
Regarding claim 17, Liao discloses the mobile communication system as claimed in claim 16, but not wherein in the user plane, the second base station communicates directly with the radio network controller.  Aminaka discloses direct U-plane connection between second eNB and SGW, Fig. 2a.
Regarding claim 18, Liao discloses the mobile communication system as claimed in claim 16, wherein in the user plane, the first base station communicates directly with the user equipment and the second base station communicates with the radio network controller via the first base station.  Aminaka discloses the second eNB can get data signals from SGW via the first eNB, Fig. 2b.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liao, in view of Aminaka and in view of Reddiboyana et al (US 2014/0219248, hereinafter Reddiboyana).

Regarding claim 15, Liao discloses the mobile communication system as claimed in claim 14, but not wherein the radio network controller includes: a mobility management device that communicates with the first base station in a control plane and a gateway station that communicates with the second base station in a user plane.  Aminaka discloses MME and serving eNB can communicate control signals and SGW and Comp eNB can communicate data signals, Fig. 2a; 				nor discloses the mobility management device transmits, to the gateway station, a notification regarding communication by the first base station and the second base station with the radio network controller in parallel, and the gateway station transmits, to the mobility management device, a notification regarding communication by the first base station and the second base station with the UE may connect to multiple HeNBs simultaneously, Para [0047] and MME and SGW exchange modify bearer messages, Fig. 9, create bearer messages, Fig. 10 and exchange other messages as well, Fig. 11-20.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Reddiboyana in order to distribute bearers of multiple PDNs across multiple eNBs and maintain RRC connections in parallel.


Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive.  The Applicant cancels the claims and adds new claims.  The Applicant asserts the new claims are not disclosed by the prior art but has no actual argument.  In response, the new claims are rejected in view of the new references being used in the current office action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461